Citation Nr: 1715433	
Decision Date: 05/09/17    Archive Date: 05/22/17

DOCKET NO.  13-09 804	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for tinnitus.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Cheng, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1978 to January 1984.  This case comes before the Board of Veterans' Appeals (Board) on appeal of a rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.

In October 2016, the Veteran appeared and testified at a Board videoconference hearing before the undersigned.  A transcript of the hearing has been associated with the Veteran's claims file.

The issue of entitlement to service connection for bilateral hearing loss on a new and material basis has been raised by the record in the April 2013 substantive appeal (VA Form 9), May 2013 VA private treatment record, and during the Veteran's October 2016 videoconference hearing, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016).


FINDING OF FACT

The Veteran's tinnitus did not originate during active service or within a year of service discharge, and is not otherwise etiologically related to service.


CONCLUSION OF LAW

The criteria for service connection for tinnitus are not met.  38 U.S.C.A. §§ 1101, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2016).



REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must: (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any of element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from any notice error.  Shinseki v. Sanders, 129 S.Ct. 1696 (2009). 

In this case, the record shows that the Veteran received 38 U.S.C.A. § 5103(a)-compliant notice in September 2011.

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the Veteran of any evidence that could not be obtained.  The Veteran was provided a VA examination in January 2012. 

The Veteran has not referred to any additional, unobtained, relevant, available evidence.  Thus, the Board finds that VA has satisfied the duty to assist.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).




Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1131 (West 2014).  To establish service connection for a disability, a Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  The absence of any one element will result in denial of service connection.  Coburn v. Nicholson, 19 Vet. App. 427 (2006).

Service connection may also be established for certain chronic diseases manifested to a compensable degree within a presumptive period following separation from service.  38 C.F.R. §§ 3.307, 3.309 (2016).  Tinnitus is a chronic disease with a presumptive period of one year.  38 C.F.R. §§ 3.307, 3.309 (2016).  See Fountain v. McDonald, 27 Vet. App. 258 (2015).

When a claimant seeks benefits and the evidence for and against the claim is in relative equipoise, the claimant prevails.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2016); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for a claim to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).

Because tinnitus is "subjective," its existence is generally determined by whether or not the veteran claims to experience it.  For VA purposes, tinnitus has been specifically found to be a disorder with symptoms that can be identified through lay observation alone.  See Charles v. Principi, 16 Vet. App. 370 (2002).

The Veteran contends that his tinnitus was caused by exposure to in-service acoustic trauma for extended periods of time while he performed his duties in the engine room of a nuclear surface warfare ship as a mechanical operator.  The Veteran's DD-214 confirms the Veteran's military occupational specialty (MOS) of surface ship nuclear propulsion plant mechanic operator.  Therefore, his reports of noise exposure during active duty are conceded.

The Veteran's service treatment records are negative for complaints of, treatment for, or diagnoses of tinnitus.  

In a January 2012 VA examination, the Veteran reported that his recurrent tinnitus may have begun while in service.  The Veteran denied having ear surgery, ear infections, ear pain, or dizziness.  The Veteran denied occupational and recreational hazardous noise exposure.  After a review of the Veteran's claims and the Veteran's reports, the examiner opined that it was less likely than not that the Veteran's tinnitus was caused by or a result of military noise exposure.  The examiner's rationale was that although it was reasonable to assume the Veteran was exposed to hazardous noise levels while in service, electronic hearing tests conducted at enlistment, during service, and at discharge showed the Veteran did not have hearing damage while in service as there was no significant threshold shift beyond normal variability while in service.  

In a May 2012 notice of disagreement (NOD), the Veteran reported that his tinnitus started while on active duty with the Navy and continues today.  

In a May 2013 private treatment record, the provider noted the Veteran had bilateral constant tinnitus and a history of noise exposure from 1978 to 1984, time spent in the Navy.  

In the October 2016 Board hearing, the Veteran reported that he first started noticing noise in his ears about 15 years ago and described the noise as a steady, constant, high pitched hum.  The Veteran reported the tones affected his understanding of people speaking to him, especially his wife, and indicated it was hard to distinguish higher frequencies and voices on the television.  The Veteran reported that he wore hearing protection while performing his duties in the Navy in the propulsion plant.  The Veteran reported that post-service he worked in radiological control and as a United States Postal Service letter carrier.  The Veteran denied any recreational activities with firearms.  The Veteran's representative also argued that the January 2012 VA examiner used can reasoning for denying and did not present a rational on how the examiner developed the conclusion that the tinnitus was not service connected and did not explain why the conceded military noise was insufficient to cause bilateral tinnitus.  

After a review of the evidence, the Board finds that the preponderance of the evidence is against the claim for service connection for tinnitus.  Weighing against the claim is the VA examiner's opinion that the Veteran's tinnitus was not the result of in-service noise exposure.  The January 2012 VA examiner supported this conclusion with a rationale based on the evidence that the Veteran did not have hearing damage while in service as there was no significant threshold shift beyond normal variability while in service.  The Board acknowledges the Veteran's contentions that the January 2012 VA examiner did not present a rationale on how the negative opinion was developed.  However, even if the Board were to find the examiner's opinion inadequate, the Veteran had an opportunity to provide additional information or evidence, apart from his own statements, that links the Veteran's tinnitus to active service.  There is no indication of available, pertinent outstanding evidence.  Moreover, the Veteran has presented inconsistent statements regarding the onset of his tinnitus.  In the January 2012 VA examination, the Veteran reported that his tinnitus may have begun during service and in a May 2012 NOD, the Veteran reported that his tinnitus began during service.  However, during the October 2016 Board hearing, the Veteran specifically stated twice that his tinnitus began about 15 years ago, approximately 17 years after separation from active service.  Due to the inconsistency in the statements concerning the onset of tinnitus, the Board affords the Veteran's statements no probative value, and finds that they do not support a finding of continuity of symptomatology since service.  

Furthermore, even if a medical opinion is inadequate to decide a claim, it is not necessarily entitled to absolutely no probative weight.  Monzingo v. Shinseki, 26 Vet. App. 97, 107 (2012).  If the opinion is based on an inaccurate factual premise, then it is correct to discount it entirely.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  However, if the opinion is merely lacking in detail, then it may be given some weight based upon the amount of information and analysis it contains.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302 (2008); Washington v. Nicholson, 19 Vet. App. 362, 368 (2005) (citing United States v. Welsh, 774 F.2d 670, 672 (4th Cir.1985) ("The probative value of evidence is its tendency...to establish the proposition that it is offered to prove.").  "VA is not permitted to completely ignore even an 'inadequate' opinion or examination, whether it is in favor or against a veteran's claim."  Monzingo v. Shinseki, 26 Vet. App. 97, 107 (2012).

Thus, the only evidence of record relating the Veteran's current tinnitus to his military service is his own lay statements.  However, the Board has found the Veteran's statements have no probative value due to their inconsistency.  Additionally, while the Veteran is competent to report things that come to him through his senses, the Veteran is not competent to provide an etiology opinion regarding tinnitus as that requires specialized training.  To the extent that a continuity of symptomatology is contended, the Board finds that the Veteran's October 2016 reports of having tinnitus that began 17 years after active service outweighs any such contention.  In addition, as noted above, the Veteran has not submitted any competent evidence linking tinnitus to service, aside from his own assertions of experiencing acoustic trauma and his statements lack probative value to establish a nexus relationship between the currently diagnosed disorders of his tinnitus and the Veteran's military service. 

Accordingly, the Board concludes that the probative evidence of record does not support the claim of entitlement to service connection for tinnitus on a direct basis.  Moreover, because there is no evidence that the Veteran developed tinnitus to a compensable degree within one year of separation from active service, service connection on a presumptive basis is also not warranted.  The Board finds that the preponderance of the evidence is against the claim, and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2016); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).






	(CONTINUED ON NEXT PAGE)

ORDER

Entitlement to service connection for tinnitus is denied.




____________________________________________
THOMAS H. O'SHAY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


